DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 06/17/20.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are rejected because in the limitation “…along a ramp surface between two stop feature and a surface of a cam follower protrusion…” it is unclear where the “ramp surface” and “stop features” are located – are they also part of the cam follower protrusion, some other part of the cam follower, or on one of the couplers?  See claim 1, lines 6-7.  Also this claim recites that “a working position….is adjusted based on…” but a working position of what?  This limitation as a whole is incomplete and renders the entire claim indefinite. 
Claim 3 is rejected because it recites “a plurality of inner cam follower protrusions” but it is unclear whether this includes, or is distinct from, the previously recited “cam follower protrusion” recited in claim 1, from which this claim depends.  See claim 3, lines 1-2. 
Claims 5-8 are rejected because it redefines “a stop feature” when two such stop features were previously defined in claim 1, from which this claim depends.  See claim 5, line 1; claim 1, line 6. 
Claims 15-16 are rejected because claim 15 redefines “a shaft” but a “bearing shaft” was previously defined in claim 10, from which this claim depends.  See claim 15, line 3.  Is this double inclusion, and if so, it is improper and confusing. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Arnold
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (U.S. Patent No. 3,536,169).  Arnold is directed to a load brake for unidirectional or bidirectional use.  See Abstract. 
Claim 1: Arnold is directed to a system [Figs. 2, 3, 6, 8], comprising: a brake system comprising a disk brake (42) engagingly coupled to a friction disk (60), an input coupler (20, 21), a cam follower (25), and an output coupler (35), wherein an engagement between the input coupler, the cam follower, and the output coupler is adjusted based on an interaction between the disk brake and the friction disk, wherein a working position along a ramp surface (37 or 74/76) between two stop features (ends of ramp 36 or 73/75) and a surface (36 or 73/75) of a cam follower protrusion (portion of 25 extending toward 35) is adjusted based on pads of the friction disk.  See Figs. 2, 3, 6, 8; see also 112 rejection above. 
Claim 2: Arnold discloses that the input coupler comprises a plurality of input protrusions (26, 27, 28) that extend along an entire length of a first body (21) of the input coupler, wherein a second body (20) of the input coupler extends into an opening of a bearing (23).  See Figs. 3, 4.
Claim 3: Arnold discloses that the plurality of input protrusions (27, 28) is in engagement with a plurality of inner cam follower protrusions (30’, 30’’) of the cam follower and a plurality of torque lugs (31’, 31’’) of the output coupler.  See Figs. 4, 8. 
Claim 4: Arnold discloses that the ramp surface is angled relative to an axis of rotation of a drive shaft that extends through the brake system.  See Figs. 2, 6, 8. 
Claim 5: Arnold discloses that a stop feature (protrusion of 35 including 37) comprises a first section (end of 37), a second section (37), and a third section (radially inner side of 37), wherein the first section comprises surfaces normal and parallel to the axis of rotation, and wherein the second section comprises the ramp surface, and wherein the third section comprises a first surface in contact with the ramp surface and parallel to the axis of rotation, a second surface normal to and in contact with the first surface, and a third surface adjacent to the ramp surface, wherein the third surface is angled relative to the axis of rotation.  See Fig. 6; see also 112 rejection above. 
Claim 6: Arnold discloses that an angle of the ramp surface is greater than an angle of the third surface.  See Fig. 6. 
Claim 7: Arnold discloses that the surface of the cam follower protrusion is angled identically to the ramp surface.  See Figs. 2, 8 (36 mates with 37, 73/75 mate with 74/76). 
Claim 8: Arnold discloses that the surface of the cam follower protrusion is a pressure ramp surface, wherein the cam follower protrusion further comprises a spring ramp surface configured to engage with the third surface of the third section of the output coupler.  See Figs. 2, 3, 8 (“spring” feature provided by 58). 
Claim 9: Arnold discloses a spring (58) arranged in a space between the input coupler, the cam follower, and the output coupler, wherein an expansion of the spring adjusts the working position of the brake system.  See Fig. 3. 
Claim 10: Arnold discloses a braking system [Figs. 2, 3, 6, 8], comprising a bearing shaft (20); a first friction disk (51) and a second friction disk (52) comprising a plurality of friction pads (50, 56) in face-sharing contact with a first brake disk (49) and a second brake disk (60); an input coupler (21) comprising a first body and a second body, wherein a plurality of input protrusions (26, 27, 28) is arranged on the first body, wherein the input coupler is engaged with the bearing shaft; a cam follower (25) comprising a plurality of inner cam follower protrusions (30’, 30’’) configured to engage with the plurality of input protrusions [see Fig. 9], where the cam follower further comprises a plurality of outer cam follower protrusions (73, 75); and an output coupler (35) comprising a plurality of torque lugs (31’, 31’’) configured to engage with the plurality of input protrusions, where the output coupler further comprises a plurality of stop features (adjacent 74/76) configured to engage with the plurality of outer cam follower protrusions, wherein a working position between the plurality of stop features and the plurality of outer cam follower protrusions is adjusted along an angled surface of the plurality of stop features as the plurality of friction pads degrade.  See Figs. 6, 8, 9. 
Claim 11: Arnold discloses that the braking system is arranged in a gear housing.  See Fig. 8. 
Claim 12: Arnold discloses that the braking system is arranged in a winch system or a hoist system.  See Fig. 1. 
Claim 13: Arnold discloses that the plurality of outer cam follower protrusions comprises a spring ramp portion and a brake pressure ramp portion, wherein the brake pressure ramp portion is in face-sharing contact with the angled surface in the working position, and wherein the spring ramp portion is in face-sharing contact with a pointed stop feature of the plurality of stop features during a power-in or a power-out condition.  See Figs. 2, 3, 8 (“spring” feature provided by 58 and/or 47).
Claim 14: Arnold discloses that the angled surface is a first angled surface, wherein the pointed stop feature comprises a second angled surface facing the first angled surface.  See Fig. 6. 
Claim 15: Arnold discloses that the first angled surface and the second angled surface are angled relative to a central axis of the braking system, and wherein the central axis corresponds to an axis of rotation of a shaft of the braking system.  See Fig. 6. 
Claim 16: Arnold discloses that an angle of the first angled surface is greater than an angle of the second angled surface.  See Fig. 6 (surfaces may be selected to meet limitation). 
Claim 17: Arnold discloses a braking system for a winch or a hoist [see Fig. 1], comprising: a gear box assembly (15-19) [see Fig. 3] having a double disk brake braking system (51, 52, 49, 60) integrated into a gear housing (11).  See Figs. 1, 3. 
Claim 18: Arnold discloses that the double disk brake braking system is configured to automatically adjust a working position between angled surfaces (36, 37; 73-76) of an output coupler and (35) a cam follower (25) in response to wear of a plurality of pads (50, 56) of a first (52 or 60) and a second friction disk (51 or 49).  See Figs. 2, 3, 8.
Claim 19: Arnold discloses a spring (47) is configured to expand as the plurality of pads wear.  See Figs. 3, 8. 
Claim 20: Arnold discloses that the spring is fully expanded in response the plurality of pads wearing down past a threshold.  See Figs. 3, 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        April 28, 2022